Case 9:20-cv-81614-RKA Document 9 Entered on FLSD Docket 11/07/2020 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA

                                              IN ADMIRALTY

                                        CASE NO.: 20:cv-81614-RKA


 SEAN THOMAS FLYNN, individually
 and as Personal Representative of the Estate
 of MOLLIE CATHERINE GHIZ-FLYNN

        Plaintiff,

 v.

 M/V SOUTHERN COMFORT, Identification no.:
 XYU7748FH788, Registration no.: DO930158, her engines,
 tackle, and appurtenances, in rem, FLORIDA SCUBA CHARTERS,
 INC., DUSTIN MCCABE, KRISTY MCCABE, and
 NPBM, LLC a/k/a NORTH PALM BEACH MARINA,

        Defendants.

 ___________________________________________/

                            NOTICE OF PARTIAL VOLUNTARY DISMISSAL
                             AS TO DFENDANT KRISTY MCCABE ONLY

        The Plaintiff, by and through undersigned counsel, hereby notices this Honorable Court of
 voluntarily dismissing, with prejudice, Plaintiff’s claims in the above-styled action against only
 one Defendant, KRISTY MCCABE.
        The Plaintiff respectfully request that this Court retain jurisdiction to enforce the terms of
 settlement as to the remaining named Defendant as set forth in the Notice of Settlement [D.E. 7].
 The Plaintiff and the remaining Defendants will submit a Joint Stipulation for Dismissal in
 accordance with this Court’s Order [D.E. 8].
        Dated: November 7, 2020
                                                          LIPCON, MARGULIES,
                                                          ALSINA & WINKLEMAN, P.A.
                                                          Counsel for Plaintiff
                                                          One Biscayne Tower, Suite 1776
                                                          2 South Biscayne Boulevard
        L   I P C O N   ,    M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                WWW.LIPCON.COM
Case 9:20-cv-81614-RKA Document 9 Entered on FLSD Docket 11/07/2020 Page 2 of 3




                                                         Miami, Florida 33131
                                                         Telephone No.: (305) 373-3016
                                                         Facsimile No.: (305) 373-6204

                                                     By: /s/ Carol L. Finklehoffe
                                                         MICHAEL A. WINKLEMAN
                                                         Florida Bar NO: 36719
                                                         Email: mw@lipcon.com
                                                         JASON R. MARGULIES
                                                         Florida Bar No.: 0057916
                                                         Email: jmargulies@lipcon.com
                                                         CAROL L. FINKLEHOFFE
                                                         Florida Bar No.: 0015903
                                                         Email: cfinklehoffe@lipcon.com

                                                         and

                                                         COUTURE LAW, P.A.
                                                         Counsel for Plaintiff
                                                         2930 West New Haven Avenue
                                                         West Melbourne, Florida
                                                         Telephone No.: (321) 733-5703
                                                         Facsimile No.: (321) 733-5702
                                                         TARA C. COUTURE
                                                         Florida Bar No.: 55572
                                                         Email: tara@couturelawoffices.com
                                                         BRENT A. COUTURE
                                                         Florida Bar No.: 83358
                                                         Email: brent@couturelawoffices.com


                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 7, 2020, the foregoing was electronically filed

 with the Clerk of the Court via CM/ECF. I also certify that the foregoing was served on all counsel

 or parties of record on the attached Service List either via transmission of Notices of Electronic

 Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

 are not authorized to receive electronic Notices of Filing.

                                                     By: /s/ Carol L. Finklehoffe
                                                         CAROL L. FINKLEHOFFE
                                                         Florida Bar No.: 0015903

        L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                               WWW.LIPCON.COM
Case 9:20-cv-81614-RKA Document 9 Entered on FLSD Docket 11/07/2020 Page 3 of 3




                                                        Email: cfinklehoffe@lipcon.com

                                             SERVICE LIST
                                   Flynn v. M/V Southern Comfort et.al.
                                       Case No.: 20:cv-81614-RKA

  MICHAEL A. WINKLEMAN                                CHARLES S. DAVANT
  Florida Bar No: 36719                               Florida Bar No.: 15178
  Email: mwinkleman@lipcon.com                        Email: csd@davantlaw.com
  JASON R. MARGULIES                                  AARON M. DMISZEWICKI
  Florida Bar No.: 0057916                            Florida Bar No.: 111455
  Email: jmargulies@lipcon.com                        Email: amd@davantlaw.com
  CAROL L. FINKLEHOFFE                                DAVANT LAW, P.A.
  Florida Bar No.: 0015903                            12 Southeast 7th St., Suite 605
  Email: cfinklehoffe@lipcon.com                      Fort Lauderdale, FL 33301
  LIPCON, MARGULIES,                                  Telephone: (954) 414-0400
  ALSINA & WINKLEMAN, P.A.                            Attorneys for Plaintiff GEICO
  One Biscayne Tower, Suite 1776,
  2 South Biscayne Boulevard
  Miami, Florida 33131
  Telephone: (305) 373-3016
  Fax:     (305) 373-6204
  Attorneys for Defendant Flynn


  TARA C. COUTURE                                     ALEX BRAUNSTEIN
  Florida Bar No.: 55572                              Florida Bar No.: 98289
  Email: tara@couturelawoffices.com                   Email: Abraunstein@foxrothschild.com
  BRENT A. COUTURE                                    FOX ROTHSHILD LLP
  Florida Bar No.: 83358                              Phillips Point
  Email: brent@couturelawoffices.com                  777 South Flagler Drive, Suite 1700 West
  COUTURE LAW, P.A.                                   Tower
  2930 West New Haven Avenue                          West Palm Beach, FL 33401
  West Melbourne, Florida                             (561) 804-4497 - direct
  Telephone No.: (321) 733-5703                       (561) 835-9602 - fax
  Facsimile No.: (321) 733-5702                       Attorneys for Defendant Kristy McCabe
  Attorneys for Defendant Flynn

  DUSTIN MCCABE
  803 Promenade Way #104
  Jupiter, Florida 33458
  Defendant – Pro Se




       L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                              WWW.LIPCON.COM
